Mason, J.,
delivered the opinion of this court.
The judgment in this casé must be reversed. The case of Oldham vs. The State, 5 Gill, 90, settles the question, that a proceeding of this kind is a criminal proceeding, under the act of 1781, ch. 13, and that its object is to punish “persons guilty of fornication.” In the case referred to, the court emphatically meets the point, raised upon this appeal, (that indemnity to the county was the sole purpose of the law,) when they say, “that the design of the law, in'the punishment inflicted, was to indemnify the county, does not in the least change the character of the proceeding.” ■
Fornication then being the offence designed to be punished, and as the record shows that the offence was perpetrated in the State of Pennsylvania, no indictment will, therefore, lie in this State.

Judgment reversed but no procedendo awarded.